DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-14, 23-26, 35-38 and 40-58 are pending in the present application; and they are subjected to the following election/restriction.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 11-13, 23-25, 35-37 and 40-58, drawn to methods of providing a protein to a subject in need thereof, classified in A61K 48/0058.
II. 	Claims 14, 26 and 38, drawn to methods of inducing tolerance to a mammal to a therapeutic protein, classified at least in A61K 48/0058 and A61P 37/06.
The inventions are independent or distinct, each from the other because:
Inventions I-II are directed to distinct methods having different method steps and starting materials, as well as different desired end-results that would require different technical considerations for attaining such desired end-results.  For example, the invention of Group I is directed to methods of providing a protein to a subject in need thereof; while the invention of Group II is drawn to methods of inducing tolerance in a mammal to a therapeutic protein which require the step of treating the mammal with one or more steroids and/or B-cell inhibitors such that the mammal becomes tolerable to the therapeutic protein.
Because these inventions are distinct for the reasons given above, and separate search requirements due to the distinctness of each Invention as discussed above in both patented and non-patented literature.  It would be unduly burdensome for the examiner to search and/or consider the patentability (examination) of all the inventions in a single application.  Accordingly, restriction for examination purposes as indicated is proper. 
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17 (h).

Species Restriction:
A.  Should Applicants elect Group I or Group II, this application contains claims directed to the following patentably distinct species of a polynucleotide expression construct:
(a) containing one spacer sequence; (b) containing 2 spacer sequences flanking the liver-specific enhancer sequence, the promoter sequence, the intron sequence and the transgene.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is 

B.  This application contains claims directed to the following patentably distinct species of a liver-specific enhancer sequence:
A single liver-specific enhancer sequence of one of SEQ ID Nos 1-13 with a single specific combination of mutations at positions 1, 5, 14, 32 and 39 as recited in claim 35.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, at least claims 11, 14, 23, 26, 35, 38 and 50 are generic.

C.  This application contains claims directed to the following patentably distinct species of an insulator sequence:
(a) SEQ ID NO: 28, (b) SEQ ID NO: 29, (c) SEQ ID NO: 30, and (d) SEQ ID NO: 38.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, at least claims 11, 14, 23, 26, 35, 38, 41-43 and 50 are generic.


(a) SEQ ID NO: 15, (b) SEQ ID NO: 16, (c) SEQ ID NO: 17, and (d) nucleotides 340-432 of SEQ ID NO: 37.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, at least claims 11, 14, 23, 26, 35, 38 and 50 are generic.

E.  This application contains claims directed to the following patentably distinct species of a transgene:
(a) a transgene encodes a protein lacking or deficient in a hemophilia, (b) a transgene encodes a protein lacking or deficient in a lysosomal storage disease.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, at least claims 11, 14, 23, 26, 35, 38, 50, 53 and 57 are generic.

F.  This application contains claims directed to the following patentably distinct species of an AAV vector:
(a) SEQ ID NO: 34, and (b) SEQ ID NO: 37.  (Please note this species election must be consistent with all of the elected species in A-E above). 


Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633